Citation Nr: 1316671	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-43 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear disorder, to include hearing loss and otitis media.

2.  Entitlement to an increased evaluation for degenerative disc disease with spondylosis and spinal fusion of the lumbar spine, currently evaluated as 10 percent disabling from October 22, 2008 to October 22, 2009, and 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955, and from September 1955 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for a lumbar spine disability, assigning a 10 percent evaluation from October 22, 2008 and a 20 percent evaluation from October 22, 2009.  

Preliminarily, the Board notes that the hearing loss issue has been recharacterzied as noted on the title page to better reflect the procedural history and the medical evidence of record.

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 
 
In November 2012, the Board remanded the bilateral hearing loss and lumbar spine claims for additional development.  Unfortunately, these claims must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance). 

In April 2013, the Appeals Management Center (AMC) granted service connection for right ear hearing loss and assigned a noncompensable evaluation, effective October 23, 2009.  Therefore, because the Veteran was granted the full benefits he sought, and has not filed a notice of disagreement regarding his assigned effective date or rating, his claim of entitlement to service connection for right ear hearing loss is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 
   
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

The November 2012 Remand instructed the AMC to contact Dr. Husain and request that he interpret the March 2008 audiogram and provide specific decibel ratings for the frequencies used.  The results are pertinent to the Veteran's claim, as they may show that the Veteran has a current diagnosis of left ear hearing loss as prescribed by 38 U.S.C. § 3.385 (2012).  This was not done.  Nor did the AOJ request that the February 2013 VA examiner provide the requested interpretation.

To the extent that there has not been substantial compliance with the November 2012 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Accordingly, the AOJ must attempt to obtain an interpretation of the March 2008 audiogram.

The November 2012 Remand also instructed the AMC to schedule a VA audiological examination to determine whether any current hearing loss is related to service.  The February 2013 examiner noted that the service treatment records (STRs) contain a 1954 diagnosis of otitis media.  The examiner noted that this finding would have to be addressed by an otolaryngologist because it was outside the scope of her practice as an audiologist to make any comment regarding ear disease.  The Board notes that the Veteran was referred to an ear, nose and throat (ENT) physician in March 1971.  In addition, the evidence of record contains diagnoses of tympanosclerosis and Eustachian tube dysfunction, as well as complaints of light headedness associated with impacted cerumen.  Therefore, a remand for an ENT examination and opinion is necessary. 
 
In addition, there are outstanding VA treatment records that need to be obtained.  In a January 2013 VA Form 21-4138, the Veteran referenced upcoming appointments at the Houston VAMC for purposes of evaluating the current severity of his back disability and hearing loss.  There are no VA treatment records in either the physical or the electronic claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Veteran's VA treatment records should be obtained on remand and associated with the claims file.

Finally, there are outstanding private treatment records that need to be obtained.   In a January 2013 VA Form 21-4138, the Veteran indicated that he had received chiropractic care from Champions Chiropractic Center (Champions) since 2009.  The claims file contains treatment records for this private provider dated up to 2009 only.  In two separate letters dated in March 2013, the AMC requested additional treatment records.  No response was received.  However, in a correspondence dated in April 2013, the Veteran stated that Champions had mailed the requested records to the AMC on approximately March 26, 2013.  Thus, additional relevant private treatment records should be obtained and associated with the claims file on remand.  See 38 C.F.R. § 3.159(c).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain any treatment records from the Houston VAMC from November 2008 to the present.  All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2. Once a signed release is received from the Veteran, obtain outstanding records of private treatment that he received from Champions Chiropractic Center since September 2009 to the present.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3. The AMC must also contact Dr. Husain, who conducted the March 2008 private audiogram, and request that he provide numerical interpretations of the audiogram that was administered.  If the AMC is unable to obtain numerical interpretation of the graphs by the audiologist who provided the audiogram, the RO must have a VA examiner provide the requested interpretations.

4. Upon completion of the above-requested development, schedule the Veteran for a VA examination with an ENT physician.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  Testing with a view toward determining whether the Veteran has any left ear disorder, to include hearing loss and otitis media, should be conducted.  All other studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report. 

The examiner should answer the following questions:

(a) Does the Veteran suffer from a left ear disorder, to include hearing loss and otitis media?

(b) If so, is it at least as likely as not, i.e., 50 percent probability or greater, that any such diagnosed disability is related to the Veteran's service?

(c) Is it at least as likely as not, i.e., 50 percent probability or greater, that any such diagnosed disability was caused or aggravated (permanently worsened beyond normal progression) by service-connected tinnitus? 

In answering these questions, the examiner should address service treatment records dated in September 1954 and March 1971; the January 2010 VA examination report; a February 2008 private treatment record; and a March 2008 private treatment record.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. After completing the above actions, and any other development that may be indicated, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

